—Order, Supreme Court, Bronx County (Hansel McGee, J.), entered July 6, 1989, which denied plaintiffs’ motion, pursuant to CPLR 602, to consolidate action No. 1 and action No. 2, unanimously reversed on the law, the facts, and in the exercise of discretion, the motion is granted to the extent of directing a joint trial, without costs.
Although plaintiff’s injuries arose from two separate accidents at separate locations and at different times, in these two actions, respectively, consolidation or joint trial is appropriate, since she had alleged similar injuries in each action. (Gage v Travel Time & Tide, 161 AD2d 276; Thayer v Collett, 41 AD2d 581; Dolce v Jones, 145 AD2d 594, 595.) Although plaintiffs do not allege that the injuries sustained in the second accident aggravated those sustained in the first, the fact that she complains of essentially the same injuries in each accident is sufficient to warrant a joint trial in order to avoid the possibility of inconsistent verdicts. (Thayer v Collett, *502supra.) Concur—Ross, J. P., Rosenberger, Ellerin and Wallach, JJ.